DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.

Election/Restrictions
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29/2020.

Response to Arguments
All of Applicant’s arguments filed 8/18/2021 have been fully considered.  Applicant remarks that rejections presented 5/18/2021 do not teach the limitations of the claims as amended.
This is persuasive, as such Applicants are directed to new rejections presented below which address the claimed amendments.
Applicant argues that Ex. 2 of the instant specification shows the criticality in using the claimed "15-35% of at least one silicone resin..." 
This is not persuasive as Applicants haven't showed the entire claimed range of "15-35" to be critical. Ex. 2 tests approx. 7% silicone resin (comparative) to approx. 26% silicone resin and shows 26% to be better, however, there is no evidence that the entire claimed 
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2, 4, 6-15, 17-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavatuzzi (WO 2010/149493) and Lahousse (US 2014/0377202).
Cavatuzzi discloses a cosmetic composition comprising a styrene/acrylate copolymer and a silicone resin. The composition is for caring for or making up the skin , including the lips (Pg. 1).
Regarding claims 1-2 and 22: Cavazzuti teaches that the  composition can be a liquid and can be in the form of an emulsion, such as an oil-in-water emulsion wherein the water is present in amounts ranging from 10-95% (Pg. 33).
Regarding claim 1, 4, 6 and 24: Cavazzuti teaches a suitable silicone resin for use includes trimethylsiloxysilicate such as KF-7312J and DC749 (shown by the instant specification to be forms conveyed in a solvent) and these resins can be used in amounts ranging from 3-25% (Pg. 6 and 10).
Regarding claims 1 and 7-9: Cavazzuti further teaches the composition to advantageously comprise at least one non-volatile oil selected from hydrocarbon-based oil and/or silicone oils and/or fluoro oils (Pg. 19).  Suitable hydrocarbon based oils for use include octyldodecanol (Pg. 21).  A suitable non-volatile silicone oil includes phenyl silicone oils (Pg. 22), suitable phenyl silicone oils include Belsil PDM 1000 (Pg. 26), thus the use of both the above hydrocarbon oil and silicone oil is prima facie obvious as they are both contemplated by the art and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” 
Regarding claim 1: Cavazzuti teaches that the composition may comprise a volatile oil (silicone, hydrocarbon, fluoro or mixtures thereof) (Pg. 29), these can be used in amounts of 5-50% and a suitable oil include isododecane (Pg. 29-31), thus the use of isododecane in the taught amounts is prima facie obvious as its expected to yield no more than one would expect from such an arrangement.  

Cavazzuti teaches that an oil such as isononyl isononanoate can be added (Pg. 21).
Regarding claim 21: Cavazzuti teaches the composition to comprise at least one dyestuff, such as pigments, nacres and exemplifies the use of Red 7 (Pg. 31).
Cavazzuti does not the presence nor teaches adding an alkyl cellulose in to the composition , thus the composition is considered to be alkyl cellulose free.
However, Cavazzuti does not teach the composition to comprise the 0.1-15% of non-ionic hydrocarbon based surfactant with an HLB of greater than or equal to 8 (instant claims 14-15 and 17) and a hydrophilic thickening agent.
Lahousse discloses a cosmetic composition for making up and/or caring for the skin and lips comprising in a physiologically acceptable medium, at least 20% water, at least one first hydrocarbon-based non-volatile oil chosen from at least C10-C26 monoalcohols, at least one second non-volatile oil chosen from silicone oils and/or fluoro oils (Abs and Lahousse – claim 21).  Lahousse teaches the composition to be in the form of oil-in-water emulsions (Lahousse – claim 22).  Lahousse teaches the composition to comprise 30-85% of water [0236].
Lahousse teaches that a preferred first hydrocarbon oil for use is octyldodecanol  [0093], taught to be used in amounts ranging from 2-75% [0084].  Lahousse teaches that this oil imparts suppleness and comfort to the deposit formed with the composition [0086].
Lahousse teaches that in a preferred embodiment the 2nd non-volatile oil is a phenyl silicone oil [0102] and a preferred oil is Belsil PDM 1000 (trimethylsiloxyphenyl dimethicone) [0174 and working example 14] and this is present in amounts ranging from 5-75%, preferably 15-30% [0179].
Lahousse teaches that additional oils can be added, such as volatile oils [0241-0242].  The volatile oil is preferably apolar and can be especially chosen from isododecane [0200 and 0205]], these volatile oils can be present in amounts ranging from 0.5-40% [0224].

Lahousse teaches that the composition can comprise at least one active agent preferably moisturizer (also known as humectants), these include preferably glycerol [0546 and 0549] and these can be used in amounts ranging from  0.01-5% [0566].
Lahousse teaches that hydrophilic gelling polymer can be added, such as Simulgel 600 or Aristoflex HMS [0447 and 0451], both taught by the instant specification to be hydrophilic thickening polymers of the acrylamidopropanesulfonic acid type.  These are taught to be used in amounts ranging from 0.5-5% [0544]
Lahousse teaches that dyestuff can be added in amounts ranging from 0.1-6%.  A taught an exemplified dyestuff is a water-soluble dye, specifically DC Red 33 [0582-0583]
Lahousse teaches that emulsifying surfactants with an HLB greater than or equal to 8 can be effectively used [0368]  to obtain an O/W emulsion [0367]and these are used in amounts ranging from 0.1-20% [0371].  The surfactants maybe chosen from nonionic surfactants [0374-0376].
Lahousse teaches that suitable nonionic surfactants include alkyl and polyalkyl esters of poly(ethylene oxide) that are preferably used include those with a number of ethylene oxide (EO) units ranging from 2 to 200. Examples that may be mentioned include stearate 40 EO, stearate 50
EO, Stearate 100 EO, laurate 20 EO, laurate 40 EO and distearate 150 EO [0377], thus the use of any of these surfactants, such as stearate 40 EO is prima facie obvious.
Lahousse teaches that anionic surfactants, including sodium stearate, and these can be used in amounts ranging from 0.1-20% preferably 0.5-15% [0427, 0362 and 0364].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cavazzuti with those of Lahousse.  A skilled artisan would have been motivated to add 0.1-20% of a non-ionic surfactant, such as stearate 40 EO, as these are taught to assist in the formation of O/W emulsions, reading on instant claims 14-15 and 17.  One of skill in the art would have a reasonable expectation of success as Cavatuzzi teaches that surfactants (Pg. 
Regarding claim 18: A skilled artisan would have been motivated to add 0.1-20% of a anionic surfactant, such as sodium stearate, as these are taught to assist in the formation of O/W emulsions, reading on instant claim 18.  One of skill in the art would have a reasonable expectation of success as Cavatuzzi teaches that surfactants (Pg. 32) can be added and both Cavatuzzi and Lahousse teaches cosmetic composition for making up and/or caring for the skin and lips in the form of oil in water emulsions which comprise octyldodecanol, trimethylsiloxyphenyl dimethicone, isododecane and pigments and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” 
Regarding claims 1, 10 and 11: A skilled artisan would have been further motivated to use octyldodecanol in the composition of Cavatuzzi in amounts of 2-75% [0116] as Lahousse teaches that this oil in these amounts imparts suppleness and comfort to the deposit formed with the composition [0102] and use the Belsil PDM 1000 (trimethylsiloxyphenyl dimethicone) in amounts ranging from 15-30% as Lahousse teaches these concentration ranges to be suitable for use when combining octyldodecanol and trimethylsiloxyphenyl dimethicone. One of skill in the art would have a reasonable expectation of success as its prima facie obvious to pursue the known options with in the technical grasp of the skilled artisan to achieve predicable results and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” 
Regarding claims 19-20: A skilled artisan would have been motivated to further add 0.5-5% of a hydrophilic gelling polymer, such as Aristoflex HMS, to adjust the consistency (i.e. stiffness, gelling) of 
Regarding the elected species of pigment and instant claim 21, Red 33, Lahousse teaches that Red 33 is a pigment well known to be used in cosmetic composition for making up and/or caring for the skin and lips, thus it would have been obvious to use the elected pigment in the composition of Cavatuzzi as its prima facie obvious for skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating a cosmetic composition for making up and/or caring for the skin and lips comprising a pigment.
Regarding claim 12: Cavazzuti teaches that an oil such as isononyl isononanoate can be added (Pg. 21), but does not teach the amounts in which this compound can be used.  As discussed above Lahousse teaches that this compound is known to be added into cosmetics in amounts ranging from 2-20%, therefore, it would have been prima faice obvious to use isononyl isononanoate in amounts of 2-20% in the composition of Cavatuzzi as Lahousse teaches these concentration ranges to be suitable for use when combining octyldodecanol and trimethylsiloxyphenyl dimethicone and one of skill in the art would have a reasonable expectation of success as it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” .
Regarding claim 13: The prior art makes obvious a composition having 15-30% of a non-volatile silicone oil and 2-20% of isononyl isononanoate which results in a weight ratio of .75-7.5 which overlaps with the claimed “greater than 1” and overlapping ranges are prima facie obvious absent evidence of criticality.
Claims 1-2, 4, 6-15, 16, 17-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavatuzzi (WO 2010/149493) and Lahousse (US 2014/0377202), as applied to claims 1-2, 4, 6-15, 17-22 and 24 above, and further in view of Deckner (US 5,824,666).
As discussed above, Cavatuzzi and Lahousse makes obvious all the limitations of claims 1-2, 4, 6-15, 17-22 and 24, however, the above references do not teach the composition to comprise laureth-2.
It is noted that Lahousse also teaches that an emulsifying surfactant having an HLB of less than 8 can also be used [0369].
Deckner discloses cosmetic compositions in the form of oil in water emulsions and teaches that the blend of high HLB nonionic surfactants and low HLB nonionic surfactant provides compositions having enhanced emulsion stability (Col. 12, lines 60-67 and Col. 2, lines 20-25).  High HLB surfactants are those with HLB of 8-10 and low HLB are those with an HLB of 1 to less than 6, suitable low HLB surfactant include laureth-2 (Col. 13, lines 1-50).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those of Deckner and formulate the composition of made obvious above to have both a high HLB nonionic surfactant and low HLB nonionic surfactant, such as sorbitan stearate 20 EO and laureth-2, as Deckner teaches that this combination of high and low HLB nonionic surfactants provide the composition with enhanced emulsion stability.  One of skill in the art would have a reasonable expectation of success as both Deckner and the above references teaches cosmetic compositions in the form of oil in water emulsions and Lahousse teaches that surfactants having HLB of higher than 8 can be used, but also teaches that surfactants of HLB of less than 8 are suitable for use.
Conclusion
No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613